
	
		II
		111th CONGRESS
		1st Session
		S. 1258
		IN THE SENATE OF THE UNITED STATES
		
			June 15, 2009
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act, the Employee
		  Retirement Income Security Act of 1974, and chapter 89 of title 5, United
		  States Code, to require coverage for the treatment of
		  infertility.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited as the Family Building Act of 2009.
			(b)FindingsCongress
			 makes the following findings:
				(1)Infertility is a
			 disease affecting more than 6,000,000 American women and men, about 10 percent
			 of the reproductive age population.
				(2)Recent improvements
			 in therapy make pregnancy possible for more couples than in past years.
				(3)The majority of
			 group health plans do not provide coverage for infertility therapy.
				(4)A
			 fundamental part of the human experience is fulfilling the desire to
			 reproduce.
				2.Standards
			 relating to benefits for treatment of infertility
			(a)Group health
			 plans
				(1)Public Health Service Act
			 amendment(A)Subpart 2 of part A of
			 title XXVII of the Public Health Service
			 Act is amended by adding at the end the following new
			 section:
						
							2708.Standards
				relating to benefits for treatment of infertility
								(a)Requirements for
				coverage of treatment of infertility
									(1)In
				generalIn a case in which a group health plan, and a health
				insurance issuer offering group health insurance coverage provides coverage for
				obstetrical services, such plan or issuer shall include (consistent with this
				section) coverage for treatment of infertility.
									(2)Infertility
				definedFor purposes of this section, the term
				infertility means a disease or condition that results in the
				abnormal function of the reproductive system, which results in—
										(A)the inability to
				conceive after 1 year of unprotected intercourse, or
										(B)the inability to
				carry a pregnancy to live birth.
										(b)Required
				coverage
									(1)In
				generalA group health plan, and a health insurance issuer
				offering group health insurance coverage shall provide coverage for treatment
				of infertility deemed appropriate by a participant or beneficiary and the
				treating physician. Such treatment shall include ovulation induction,
				artificial insemination, in vitro fertilization (IVF), gamete intrafallopian
				transfer (GIFT), zygote intrafallopian transfer (ZIFT), intracytoplasmic sperm
				injection (ICSI), sperm collection for fertility treatments, and any other
				treatment provided it has been deemed as non-experimental by the
				Secretary after consultation with appropriate professional and patient
				organizations such as the American Society for Reproductive Medicine, RESOLVE,
				and the American College of Obstetricians and Gynecologists.
									(2)Limitation on
				coverage of assisted reproductive technology
										(A)In
				generalIn the case of assisted reproductive technology, coverage
				shall be provided if—
											(i)the participant or
				beneficiary has been unable to bring a pregnancy to a live birth through less
				costly medically appropriate infertility treatments for which coverage is
				available under the insured’s policy, plan, or contract;
											(ii)the participant
				or beneficiary has not undergone 4 complete oocyte retrievals, except that if a
				live birth follows a completed oocyte retrieval, then at least 2 more completed
				oocyte retrievals shall be covered, with a lifetime cap of 6 retrievals;
				and
											(iii)the treatment is
				performed at a medical facility that—
												(I)conforms to the
				standards of the American Society for Reproductive Medicine; and
												(II)is in compliance
				with any standards set by an appropriate Federal agency.
												(B)Definition of
				assisted reproductive technologyFor purposes of this paragraph,
				the term assisted reproductive technology includes all treatments
				or procedures that involve the handling of human egg and sperm for the purpose
				of helping a woman become pregnant. Types of assisted reproductive technology
				include in vitro fertilization, gamete intrafallopian transfer, zygote
				intrafallopian transfer, embryo cryopreservation, egg or embryo donation, and
				surrogate birth.
										(3)Review by the
				SecretaryNot later than 5 years after the date of enactment of
				the Family Building Act of
				2009, the Secretary, in consultation with the American Society
				for Reproductive Medicine and RESOLVE: the National Infertility Association,
				shall review the requirements for treatment of infertility established under
				paragraphs (1) and (2).
									(c)LimitationDeductibles,
				coinsurance, and other cost-sharing or other limitations for infertility
				therapy may not be imposed to the extent they exceed the deductibles,
				coinsurance, and limitations that are applied to similar services under the
				group health plan or health insurance coverage.
								(d)ProhibitionsA
				group health plan, and a health insurance issuer offering group health
				insurance coverage in connection with a group health plan, may not—
									(1)deny to a
				participant or beneficiary eligibility, or continued eligibility, to enroll or
				to renew coverage under the terms of the plan, solely for the purpose of
				avoiding the requirements of this section;
									(2)provide incentives
				(monetary or otherwise) to a participant or beneficiary to encourage such
				participant or beneficiary not to be provided infertility treatments to which
				they are entitled under this section or to providers to induce such providers
				not to provide such treatments to qualified participants or
				beneficiaries;
									(3)prohibit a
				provider from discussing with a participant or beneficiary infertility
				treatment techniques or medical treatment options relating to this section;
				or
									(4)penalize or
				otherwise reduce or limit the reimbursement of a provider because such provider
				provided infertility treatments to a qualified participant or beneficiary in
				accordance with this section.
									(e)Rule of
				constructionNothing in this section shall be construed to
				require a participant or beneficiary to undergo infertility therapy.
								(f)NoticeA
				group health plan under this part shall comply with the notice requirement
				under section 713(b) of the Employee Retirement
				Income Security Act of 1974 with respect to the requirements of this
				section as if such section applied to such plan.
								(g)Level and type
				of reimbursementsNothing in this section shall be construed to
				prevent a group health plan or a health insurance issuer offering group health
				insurance coverage from negotiating the level and type of reimbursement with a
				provider for care provided in accordance with this section.
								(h)PreemptionThe
				provisions of this section do not preempt State law relating to health
				insurance coverage to the extent such State law provides greater benefits with
				respect to infertility treatments or
				prevention.
								.
					(B)Section 2723(c) of such Act (42 U.S.C.
			 300gg–23(c)) is amended by striking section 2704 and inserting
			 sections 2704 and 2708.
					(2)ERISA
			 amendment(A)Subpart B of part 7 of
			 subtitle B of title I of the Employee
			 Retirement Income Security Act of 1974 is amended by adding at the
			 end the following new section:
						
							715.Standards
				relating to benefits for treatment of infertility
								(a)In
				generalA group health plan and a health insurance issuer
				offering group health insurance coverage in connection with such a plan shall
				comply with the requirements of section 2708 of the
				Public Health Service Act, and such
				requirements shall be deemed to be incorporated into this subsection.
								(b)NoticeA
				health insurance issuer offering health insurance coverage in connection with a
				group health plan shall comply with the notice requirement under section 713(b)
				with respect to the requirements referred to in subsection (a) as if such
				section applied to such issuer and such issuer were a group health
				plan.
								.
					(B)Section 732(a) of such Act (29 U.S.C.
			 1191a(a)) is amended by striking section 711 and inserting
			 sections 711 and 714.
					(C)The table of contents in section 1 of
			 such Act is amended by inserting after the item relating to section 714 the
			 following new item:
						
							
								715. Standards relating to benefits for
				treatment of
				infertility.
							
							.
					(b)Individual
			 health insurance(1)Part B of title XXVII of
			 the Public Health Service Act is
			 amended by inserting after section 2753 the following new section:
					
						2754.Standard
				relating to benefits for treatment of infertility
							(a)In
				generalThe provisions of section 2708 shall apply to health
				insurance coverage offered by a health insurance issuer in the individual
				market in the same manner as they apply to health insurance coverage offered by
				a health insurance issuer in connection with a group health plan in the small
				or large group market.
							(b)NoticeA
				health insurance issuer under this part shall comply with the notice
				requirement under section 713(b) of the Employee Retirement Income Security Act of
				1974 with respect to the requirements referred to in subsection (a)
				as if such section applied to such issuer and such issuer were a group health
				plan.
							.
				(2)Section 2762(b)(2) of such Act (42
			 U.S.C. 300gg–62(b)(2)) is amended by striking section 2751 and
			 inserting sections 2751 and 2753.
				(c)Effective
			 dates
				(1)Group health plans
			 and group health insurance coverageSubject to paragraph (3), the
			 amendments made by subsection (a) apply with respect to group health plans for
			 plan years beginning on or after the date occurring 6 months after the date of
			 the enactment of this Act.
				(2)Individual
			 health insurance coverageThe amendments made by subsection (b)
			 apply with respect to health insurance coverage offered, sold, issued, renewed,
			 in effect, or operated in the individual market on or after such date.
				(3)Collective
			 bargaining exceptionIn the case of a group health plan
			 maintained pursuant to 1 or more collective bargaining agreements between
			 employee representatives and 1 or more employers ratified before the date of
			 enactment of this Act, the amendments made by subsection (a) shall not apply to
			 plan years beginning before the later of—
					(A)the date on which
			 the last collective bargaining agreements relating to the plan terminates
			 (determined without regard to any extension thereof agreed to after the date of
			 enactment of this Act), or
					(B)the date occurring
			 6 months after the date of the enactment of this Act.
					For purposes
			 of subparagraph (A), any plan amendment made pursuant to a collective
			 bargaining agreement relating to the plan which amends the plan solely to
			 conform to any requirement added by subsection (a) shall not be treated as a
			 termination of such collective bargaining agreement.3.Amendment to
			 title 5, United States Code
			(a)In
			 generalSection 8902 of title 5, United States Code, is amended
			 by adding at the end the following new subsection:
				
					(p)(1)Each contract under this
				chapter which provides obstetrical benefits shall also provide (in a manner
				consistent with section 2708 of the Public
				Health Service Act) coverage for the diagnosis and treatment of
				infertility (as defined by such section).
						(2)Subsection (m)(1) shall not, with
				respect to any contract under this chapter, prevent the inclusion of any terms
				which, under paragraph (1), are required by reason of section 2708(h) of the
				Public Health Service
				Act.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to contracts entered into or renewed for contract years beginning at least 6
			 months after the date of enactment of this Act.
			
